DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 12-16 and cancellation of non-elected claims 17-20 in the reply filed on January 11, 2022 is acknowledged with appreciation.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
23 and 24.  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 12-16, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the aforementioned claims, it is unclear what constitutes “microsilica”.  The instant specification does not provide definition for the term “microsilica”, and thus the particle size range for the “microsilica” cannot be ascertained.  Accordingly, the metes and bounds of the claim cannot be determined due to the term “microsilica”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over YIN et al (GB 2563904)1
	Claims 1 and 2:  Yin teaches a composition comprising (a) inorganic particles and (2) colloidal silica (Yin, para. 007), wherein the inorganic particles comprise quartz sand and/or gravel (Yin, para. 0015).  The colloidal silica is suspended in a liquid phase with a solid content of 20 to 50 wt% (Yin, para. 0028-0029), and thus the colloidal silica represents the ‘wet component’ of the composition of which the colloidal silica is of about 20 to 50 wt% which is within the claimed range of 30 to 60wt%.  The composition is packaged in two portions, one comprising the inorganic particles and one comprising the colloidal silica in the form of a liquid (Yin, para. 0028 and 0046).  The inorganic particles are of 66 wt% to 92 wt% of the composition (Yin, para. 009) which translates to a dry component of 66 to 92 wt% and thus is within the claimed range of 65 to 97 wt% (instant claim 1) or 75 to 95 wt% (instant claim 2), and that would leave the wet component of colloidal silica of about 8% to about 34 wt% which is within the claimed range of 3 to 35 wt% (instant claim 1) or 5 to 25wt% (instant claim 2).  Because Yin In re Malagari, 182 U.S.P.Q 549. 
	Claims 3 and 4:  As discussed above, the term “microsilica” is indefinite because its particle size cannot be ascertained.  However, for purpose of examination, the term “microsilica” is interpreted as silica in micrometer range.  Yin teaches the presence of “active silica” comprising silica having particle size of 1 to 20 m and 1 to 40 m (Yin, para. 0041), and thus Yin teaches the claimed “microsilica”.  The content of the “microsilica” is from 0.3wt% to 5 wt% of the total composition (Yin, para. 0042).  As the dry component is of 66 to 92 wt% of the composition (see claim 1 above), the content of microsilica is of 0.5 to 9 wt% of the dry component, which overlaps the claimed range of 1 to 10wt% or 2 to 5 wt%.
	Claim 5:  Yin teaches colloidal silica having a particle diameter of 8 to 90 nm (Yin, para. 0029) which is well within the claimed range of 1 to 100 nm.
	Claim 6:  Yin teaches “a specific embodiment” where the inorganic particles comprise quartz sand and/or gravel at any ratio (Yin, para. 0015).  Yin also teaches that the inorganic particles and an aluminum-oxygen compound constitute the dry component (see Yin, para. 0046 and claim 1 above).  The content of aluminum-oxygen compound is 1.9 to 21wr% of the total composition (Yin, para. 0025) which translates to roughly about the same for the dry component; and thus the quartz is present up to 92 wt% of the dry component which is well within the claimed range of 50 to 99wt%.
m and up to 50,000 m (Yin, para. 0019-0021), and thus overlaps the claimed range, and overlapping ranges have been held to be a prima facie case of obvious.  See In re Malagari, 182 U.S.P.Q 549. 
	Claims 8 and 9:  See claims 1 and 2 above.
	Claim 10:  Yin teaches a dry component comprising inorganic particles which comprise quartz, gravel and sands at “any ratio” (Yin, para. 0015).  Therefore, it would have been obvious as a matter of choice to select quartz, gravel and sand within the claimed range.
	Claim 11:  Yin teaches quartz having a particle size from 86 to 38 m (Yin, para. 0015 and 0019) and thus within the claimed range of 88 to less than 44 m.
	Claims 12-16:  See claims 1-11 above.
	Claims 21-24:  Yin teaches concrete formed from the composition (para. 0051-0052) and reports its strength after 28 days (Yin, Table 8 and claim 7); however, Yin does not report the sulfuric-acid exposure test for the concrete blocks formed from the composition.  However, because the composition comprises the same components within the same proportions as discussed in claims 1-11 above, it is expected that if the composition is formed into concrete blocks, the concrete blocks would exhibit weight loss within the claimed range upon exposure to sulfuric acid.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



February 12, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Copy provided by Applicant.